UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order

Earl Martin a/k/a “Robert Barnes,”

v. 20 Cr. 136 (NRB)

Defendant.

 

 

Upon the application of the United States of America, and the defendant Earl Martin a/k/a

“Robert Barnes,” having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the Court hereby

finds and orders as follows:

1.

Disclosure Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the
Government’s general obligation to produce exculpatory and impeachment material in
criminal cases, all of which will be referred to herein as “Disclosure Material.” The
Government’s Disclosure Material may include, as detailed below, material that affects
the privacy of individuals, such as personal identification information. Unless
otherwise specified, any material produced to Defense Counsel and the defendants shall
be deemed Disclosure Material.

Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the Disclosure Material and protect the privacy
of the individuals whose information is disclosed. It will also afford the defense prompt

access to those materials, which will facilitate the preparation of the defense.

3. Good Cause. There is good cause for entry of the protective order set forth herein.

 

 
 

Accordingly it is hereby Ordered:

4. Disclosure Material shall not be disclosed by defense counsel, including any successor
counsel (“Defense Counsel’), or the defendant, other than as set forth herein, and shall
be used solely for purposes of defending this action:

a. Defense Counsel and the defendant shall not post any Disclosure Material on
any Internet site or network site to which persons other than the parties hereto
have access, and shall not disclose any Disclosure Material to the media or any
third party except as set forth below.

b. Disclosure Material may be disclosed by Defense Counsel or the defendant to
the following persons (hereinafter “Designated Persons”):

(i) investigative, secretarial, clerical, paralegal and student personnel
employed full-time or part-time by the defendant’s attorney;

(ii) independent expert witnesses, investigators or advisors retained
by the defendant's attorney in connection with this action;

(iii) | such other persons as hereafter may be authorized by the Court
upon such motion by the defendant.

c. The defendant and Defense Counsel shall provide a copy of this Order to
Designated Persons to whom they disclose Disclosure Material pursuant to
paragraphs 6(b)(i), (ii), and (iii). Designated Persons shall be subject to the

terms of this Order.

 
 

d. The Government may authorize, in writing, disclosure of Disclosure Material
beyond that otherwise permitted by this Order without further Order of this
Court.

5. Except for any of the above-mentioned Disclosure Materials that have been made part
of the record of this case, Defense Counsel and the defendant shall return to the
Government or securely destroy or delete all Disclosure Material, within 30 days of the
expiration of the period for direct appeal from any verdict in the above-captioned case;
the period of direct appeal from any order dismissing any of the charges in the above-
captioned case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date is later.

6. This Order does not prevent the disclosure of any of the above-mentioned Disclosure
Material in any hearing or trial held in this action, or to any judge or magistrate judge,
for purposes of this action. However, any Disclosure Material pertinent to any motion
before the Court should initially be filed under seal, absent consent of the Government
or Order of the Court. All filings should comply with the privacy protection provisions
of Fed. R. Crim. P. 49.1. The provisions of this Order shall not terminate at the
conclusion of this criminal prosecution and the Court will retain jurisdiction to enforce

this Order until the Court orders otherwise.

 
SO ORDERED:

Dated: New York, New York
February 4 7, 2020

 
 
      

4
Waly
THE HONORABLE NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 

 
